DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 24-27, 34-44, and 46-48 are pending. Claims 28-33 and 45 were canceled in the response filed September 30, 2022.
	The rejections of claim 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendment to the specification and arguments filed September 30, 2022.
The rejection of claims 28-33 under 35 U.S.C. 101 is withdrawn because the claims were canceled in the response filed September 30, 2022.
The rejection of claims 24-25, 27 and 34-48 on the ground of nonstatutory double patenting over U.S. Patent No. 10,981,955 is withdrawn in view of the terminal disclaimer filed September 30, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25, 27, 34-44 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over  Larciprete et al. (“Carbetocin versus oxytocin in caesarean section with high risk of post-partum haemorrhage,” Journal of Prenatal Medicine 12 2013; 7 (1): 12-18) in view of CN106831951, CN104650193, Rudko et al. (NPL A3, IDS 6/18/2021), Byrn et al. (NPL A4, IDS 6/18/2021) and Lee (“A practical guide to pharmaceutical polymorph screening & selection,” Asian Journal of Pharmaceutical Sciences 9 (2014) 163-175).
Larciprete et al. teach that carbetocin is a long-acting synthetic oxytocin analogue, 1-deamino-1-monocarbo-(2-O-Methyltyrosine)-oxytocin, used to prevent post-partum hemorrhage (PPH). A single dose of carbetocin is more effective than a continuous infusion of oxytocin to prevent PPH (abstract).
Larciprete et al. do not teach a crystalline form of carbetocin.
CN106831951 and CN104650193 both teach a recrystallization method for oxytocin that is useful to improve the manufacture and purification of oxytocin (abstract). 
Rudko et al. (NPL A2, IDS 6/30/2020) disclose crystalline forms of oxytocin but not of carbetocin (abstract). 
Byrn et al. and Lee each provide a review of the approach to characterization of pharmaceutical solids, particularly polymorphs, hydrates and desolvated solvates (abstract). 
It would have been obvious to crystalize carbetocin in order to improve its production and purification in view of Larciprete et al., CN106831951, CN104650193, Rudko et al. and Byrn et al. The rationale to support a conclusion that the claim would have been obvious is that a particular known technique, crystallization during purification and formulation of drugs, was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by CN106831951, Rudko et al. and Byrn et al. One of ordinary skill in the art would have been capable of applying this known technique to a known product, carbetocin. The results would have been predictable to one of ordinary skill in the art because oxytocin and carbetocin are closely-related compounds and crystallization is widely-used technique, as evidenced by CN106831951, CN104650193, Rudko et al. and Byrn et al.
The resulting product would satisfy all of the limitations of claims 24 and 34. 
With respect to claims 25 and 27, Byrn et al. teach both solvated (Figure 6) and desolvated (Figure 9) crystalline forms of drugs.
With respect to claim 35, Rudko et al. teach a crystallization method comprising mixing the compound to be crystallized in one or more liquid, wherein the one or more liquid comprises one or both of water and aqueous acetate buffer (p. 260, col. 1).
With respect to claims 36-37, CN104650193 teaches a crystallization method comprising mixing the compound to be crystallized in one or more liquid, wherein the one or more liquid comprises acetonitrile (claim 1; embodiments).
With respect to claim 38, CN106831951 teaches a crystallization method comprising cooling the mixture of the compound and one or more liquid (claim 1; embodiments).
With respect to claims 39-40 and 45, CN104650193 teaches a crystallization method comprising mixing the compound to be crystallized in one or more liquid, wherein the one or more liquid comprises an antisolvent, acetonitrile (claim 1; embodiments).
With respect to claim 41, Rudko et al. teach a crystallization method comprising maintaining the mixture at room temperature for at least five days (p. 260, col. 1).
With respect to claim 42, Lee teaches a crystallization method comprising seeding the mixture with a crystal (Section 4.6)
With respect to claims 43-44, Lee teaches a crystallization method comprising desolvating the crystalline form by washing in antisolvent (Section 4.4).
With respect to claims 46-48, Larciprete et al. teach that carbetocin is used to prevent post-partum hemorrhage (abstract).
Response to Arguments
In the response filed September 30, 2022, Applicant traverses the rejection on the grounds that the cited art does not provide a reasonable expectation of success for obtaining crystalline carbetocin. Applicant’s arguments regarding each reference are acknowledged but are not persuasive.
The prior art does not teach or suggest the specific carbetocin crystalline Form III. There would not be a reasonable expectation of success for obtaining carbetocin crystalline Form III in view of the cited art. Carbetocin crystalline Form III is free of the art and allowable.
However, claims 24-25, 27, 34-44 and 46-48 are not limited to carbetocin crystalline Form III. There is a reasonable expectation of success for obtaining a generic crystalline form of carbetocin even if there is not a reasonable expectation of success for obtaining the specific Form III. In particular, as acknowledged by Applicant, Lee discloses a general approach for polymorph screening and selection. Although Lee offers no guarantee of success for obtaining a carbetocin crystalline form, this is not the standard for obviousness. Given that Lee presents several approaches and guidance which has been successful for a variety of chemical structures, there is at least a reasonable expectation that the same approach would be successful with carbetocin. 
For these reasons, the rejection is maintained.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654